t c memo united_states tax_court alfaye youngblood petitioner v commissioner of internal revenue respondent docket no filed date p received disability benefits under the public employees retirement_system ohio rev code ann sec_145 b anderson which provides disability coverage to each member who has at least five years of total service_credit and disability coverage for on- duty illness or injury to each member who is a law enforcement officer regardless of length of service p’s disability was employment-related p excluded the disability benefits from gross_income under sec_104 i r c gross_income does not include amounts received under a statute in the nature of a workers’ compensation act r argues that the benefits are not excludable because p recovered under the first clause of b of the above statute which is not in the nature of a workmen’s compensation act as required by sec_1_104-1 income_tax regs held p received benefits under a provision in the statute that is not in the nature of a workmen’s compensation act sec_1_104-1 income_tax regs consequently the benefits are not excludable from p’s gross_income elizabeth i cooke specially recognized for petitioner richard j hassebrock for respondent memorandum opinion nims judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy- related penalty of dollar_figure pursuant to sec_6662 for respondent concedes the accuracy-related_penalty and the sole issue for our consideration is whether petitioner properly excluded from gross_income disability payments that she received under the public employees retirement_system of ohio both parties have moved for summary_judgment pursuant to rule unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure background at the time of the filing of the petition petitioner resided in columbus ohio petitioner alfaye youngblood began employment as a case manager with the franklin county board_of health and human services on date petitioner sought counseling to deal with mental stress after her workload was increased in in petitioner took a temporary leave of absence from her position as case manager petitioner was eventually diagnosed as having permanent mental injury and her employment ended on date the parties agree that petitioner’s disability was employment-related on date petitioner applied to the ohio bureau of workers’ compensation_for disability benefits petitioner claimed that the increased workload at her job had caused her to suffer from major depression and panic disorder petitioner’s claim for workers’ compensation benefits was denied because she had not sustained a physical injury petitioner then applied for disability benefits with the public employees retirement_system of ohio pers pers approved petitioner’s application_for benefits on date in petitioner received total payments in the amount of dollar_figure pers issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to petitioner in which it reported a gross taxable_distribution of dollar_figure petitioner excluded the dollar_figure from gross_income on her income_tax return respondent determined that the payments petitioner received from pers should not have been excluded from income and that petitioner was liable for a dollar_figure deficiency discussion sec_104 provides that gross_income does not include amounts received under workers’ compensation acts as compensation_for personal injuries or sickness the regulations expand the scope of sec_104 to include a statute in the nature of a workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 income_tax regs however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness id nevertheless a statute that conditions eligibility for benefits on the existence of a work-related injury or sickness may qualify as a workers’ compensation act for purposes of sec_104 even though those benefits are called disability retirement benefits see 804_f2d_553 9th cir affg 82_tc_630 a statute that fails to distinguish between work-related and other types of injuries is not in the nature of a worker’s compensation act 760_f2d_466 2d cir affg tcmemo_1984_525 the statute at issue here is ohio rev code ann sec dollar_figure anderson which provides sec dollar_figure disability coverage for on-duty illness or injury election of coverage medical examination a as used in this section on-duty illness or injury means an illness or injury that occurred during or resulted from performance of duties under the direct supervision of a member's appointing authority b the public employees retirement_system shall provide disability coverage to each member who has at least five years of total service_credit and disability coverage for on-duty illness or injury to each member who is a law enforcement officer regardless of length of service in the instant case there is no dispute that petitioner received her benefits pursuant to the first clause in ohio rev code ann sec_145 b petitioner was a case manager for the franklin county board_of health and human services and therefore could not qualify under the second clause of ohio rev code sec_145 b which is limited in coverage to law enforcement officers the first clause of the statute provides disability coverage to employees if they have years_of_service credit regardless of whether the disability was incurred in the course of employment in byrne v commissioner tcmemo_2002_319 the taxpayer was a california municipal court judge who suffered severe mental stress as a result of a heavy workload the judge could not continue his judicial responsibilities as a result of permanent disability we reviewed sections of the california judges’ retirement law that provided petitioner with disability benefits cal govt code cgc secs west supp cgc sections a and a provide mental or physical disability consents to and approval of retirement certificate filling vacancy a any judge who is unable to discharge efficiently the duties of his or her office by reason of mental or physical disability that is or is likely to become permanent may with his or her consent and with the approval of the chief justice or acting chief justice and the commission on judicial performance be retired from office disability retirement prerequisites a any person who becomes a judge during the period of date through date shall not be eligible to be retired for disability unless the judge is credited with at least two years of judicial service or unless the disability is a result of injury or disease arising out of and in the course of judicial service in byrne v commissioner supra we concluded that cgc section a is a dual-purpose statute in which payments can be made for work-related as well as other types of disabilities a dual-purpose statute in this context contains some provision that restricts the payment of benefits to cases of employment- related disabilities the second portion of the california statute which addresses injuries arising during the course of judicial service is in the nature of a workers’ compensation act under sec_104 the taxpayer in byrne received his benefits under the second portion of the california statute and not under the first portion of the statute which conditions recovery on years_of_service and is not in the nature of a workers’ compensation act petitioner seeks to liken her case to byrne v commissioner supra in which as above described the taxpayer prevailed petitioner argues that it is basically a matter of semantics that prompts respondent to disallow petitioner’s deduction we disagree petitioner would have us figuratively construe the ohio statute so as to make it analogous to a dual-purpose statute of the type described in byrne v commissioner supra this we are not at liberty to do the statute is not of dual-purpose in regard to petitioner because she was not employed as a law enforcement officer as to petitioner only the first clause of ohio rev code ann sec_145 b applied a clause which provides identical benefits regardless of the circumstances in which the disability occurred and is simply not a statute in the nature of a workers’ compensation act 804_f2d_553 9th cir consequently petitioner cannot prevail in this case and we so hold to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment and denying petitioner’s motion for summary_judgment
